REGISTRATION RIGHTS AGREEMENT




Registration Rights Agreement (this "Agreement") is made and entered into as of
January 23, 2007, by and among Langer, Inc., a New York corporation (the
"Company"); and Peter A. Asch, Richard D. Asch, A. Lawrence Litke, and Joseph M.
Candido (each, a “Specified Holder” and collectively, the “Specified Holders”).


This Agreement is being entered into pursuant to the Stock Purchase Agreement,
dated as of November 14, 2006, by and among the Company and each of the
Specified Holders (the "Purchase Agreement"). Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.


The Company and the Specified Holders hereby agree as follows:


1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:


  "Business Day" means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the state of New
York generally are authorized or required by law or other government actions to
close.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the Company's Common Stock, par value $0.02 per share.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


“Filing Date” means the day which is eleven months following the Closing Date,
provided, however, with respect to any Registrable Securities issued pursuant to
Section 2.6 of the Purchase Agreement, such day shall be 60 days following the
date of issuance of any such shares.


"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities, including without limitation the Specified
Holders and their permitted assignees.


1

--------------------------------------------------------------------------------


"Holder Information” shall mean any information reasonably related to (i) the
Registrable Securities, (ii) the plan of distribution, and (iii) the acquisition
of Twincraft, Inc. by the Company.


"Indemnified Party" shall have the meaning set forth in Section 5(c).


"Indemnifying Party" shall have the meaning set forth in Section 5(c).


"Losses" shall have the meaning set forth in Section 5(a).


“Mandatory Registration Statement” means the Registration Statement or
Registration Statements required to be filed pursuant to Section 2(a) hereof,
including all amendments thereof (whether pre-effective or post-effective), if
any.


"NASDAQ" shall mean the National Association of Securities Dealers Automatic
Quotation System.


"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, govern-ment (or an agency or political subdivision thereof) or
other entity of any kind.


“Piggyback Registration Statement” means any Registration Statement, if any,
required to be filed pursuant to Section 2(b) hereof, including all amendments
thereof (whether pre-effective or post-effective), if any.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


"Registrable Securities" means (i) the shares of Common Stock issued by the
Purchaser under the Purchase Agreement, and the securities issuable upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event with respect to such shares of Common Stock, and (ii) any other dividend
or other distribution with respect to conversion or exchange of, or in
replacement of, Registrable Securities.


2

--------------------------------------------------------------------------------


“Registration Statement” means the Mandatory Registration Statement and the
Piggyback Registration Statements, and all exhibits thereto, and all material
incorporated by reference into any such Registration Statement.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 416" means Rule 416 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Securities Act" means the Securities Act of 1933, as amended.


2. Mandatory and Piggyback Registration.


(a) (i) On or prior to the Filing Date, the Company shall use its commercially
reasonable efforts to prepare and file with the Commission "shelf" Registration
Statements covering all Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statements shall be on
Form S-3 (or on another form permissible for such registration in accordance
herewith). Such Registration Statements are hereinafter called the “Mandatory
Registration Statement.” Nothing herein shall preclude the Company from
including in the Mandatory Registration Statement any Common Stock of any other
person in addition to the Holders.


(ii) The Company shall use commercially reasonable efforts to cause the
Registration Statements to be declared effective under the Securities Act as
promptly as practicable after the filing thereof and to keep such Registration
Statements continuously effective under the Securities Act until such date as is
the earlier to occur of (x) the date when all Registrable Securities covered by
such Registration Statements have been sold or (y) the date on which the
Registrable Securities may be sold pursuant to Rule 144(k) as determined by
counsel to the Company pursuant to a written opinion letter, addressed to the
Company's transfer agent to such effect (the "Effectiveness Period").


(b) (i) If, at any time during the Effectiveness Period, (A) the Company
proposes to register any of its Common Stock under the Securities Act, whether
for its own account or at the demand or request of any holder of Common Stock
(other than registrations effected on Forms S-4 or S-8, or forms then
appropriate for similar types of offerings, and provided that the holders of
such Common Stock do not have any rights to exclude from such registration
statement the registration of shares of Common Stock not owned by them) in
connection with an underwritten public offering, and (B) the Company’s current
Chairman of the Board, Warren B. Kanders (“Kanders”), elects to sell all or part
of the shares of Common Stock beneficially owned by him as part of the offering,
the Company will promptly give notice thereof (the “Company Registration
Notice”) to the Holders. Upon the written request of Holders of not less than
50% of the Registrable Securities within 10 days from the date of the Company
Registration Notice, the Company will use its commercially reasonable efforts to
include in such registration a number of shares of Registrable Securities
requested by such Holders to be included in such registration not to exceed with
respect to each Holder more than the number of shares of Registrable Securities
of such Holder which represents the same proportion to such Holder’s total
holdings of Registrable Securities that the number of shares being sold by
Kanders in the underwritten public offering bears to the total number of Kanders
Shares, subject to the right of the managing underwriter or representatives of
the underwriters, or the selling stockholders under such other registration
statement, to limit the number of shares of Common Stock which may be included
in such registration statement, as more fully set forth in the following
paragraph. The shares of Common Stock to be included in such registration shall
be offered upon the same terms and conditions, as nearly as may be, to those
applicable to any Common Stock included in such registration. The Company shall
promptly advise the Holders of the effectiveness of any such registration (which
notice shall include a list of the jurisdictions in which shares of Stock
included therein have been qualified for sale).


3

--------------------------------------------------------------------------------


(ii) With respect to any registration and underwritten public offering effected
pursuant to Section 2(b)(i) above, if the underwriter managing such offering
advises the Company that in its opinion the aggregate amount of securities
requested to be included in such registration, whether by the Company or the
Holders or other holders of Common Stock, exceeds the amount of such securities
which can be sold in such offering, then the Company will include in such
registration only the amount of securities requested to be included in such
registration (which in the opinion of the managing underwriter can be sold) as
reduced in the following order of priority: (1) the Holders hereunder (except in
the case of a registration pursuant to Section 2(a)(i) above), (2) the shares of
Common Stock being offered by persons having demand registration rights, and (3)
the securities which the Company proposes to sell in such offering; provided,
however, that if Holders request the inclusion of shares of Common Stock in such
registration, then the shares being offered by persons other than the Company
which do not have senior rights to require registration of their shares of
Common Stock shall be included in such registration on a pro-rata basis, the
amount of such shares to be included in such registration to be determined (x)
by constructing a fraction, the numerator of which is the number of shares to be
registered and the denominator of which is the aggregate number of shares of
Common Stock proposed to be sold by all holders (other than the Company) of
shares of Common Stock, and (y) multiplying the aggregate number of shares to be
included in such registration statement by such fraction. Furthermore, the
Holders shall be restricted from selling the Registrable Securities for such
period, which the Company shall use its commercially reasonable efforts to cause
not to exceed six (6) months from the date such registration statement is first
filed covering the Registrable Securities, to the extent any lead underwriter or
managing underwriter or representative of the underwriters requests that the
Holders’ Registrable Securities be so restricted.


3. Registration Procedures.
 
(a) In connection with the Company's registration obligations hereunder, the
Company shall as expeditiously as reasonably possible (i) prepare and file with
the Commission a registration statement with respect to such shares of Common
Stock (including such indeterminate number of shares of Common Stock pursuant to
Rule 416 to cover securities issuable upon stock splits, stock dividends or
similar transactions) and use its commercially reasonable efforts to cause such
registration statement to become effective and maintain the effectiveness of
such registration statement for the Effectiveness Period, (ii) use its
commercially reasonable efforts to register or qualify the securities covered by
such registration statement under such other securities or state blue sky laws
as the Holder shall request, but not more than five jurisdictions, except that
the Company shall not for any such purpose be required to qualify to do business
as a foreign corporation or to file a general consent to service of process in
any jurisdiction wherein it is not so qualified or has not so consented to
service, and (iii) use its commercially reasonable efforts to list or qualify
for quotation, the securities covered by such registration statement, with any
securities exchange or national quotation system on which the Common Stock is
then listed or quoted.


4

--------------------------------------------------------------------------------


(b) If (i) there is material non-public information regarding the Company which
the Company's Board of Directors (the "Board") reasonably determines not to be
in the Company's best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Board reasonably determines not to be in the Company's best
interest to disclose and which the Company would be required to disclose under
the Registration Statement, then the Company may postpone or suspend filing or
effectiveness of a registration statement for a period not to exceed 60
consecutive days, provided, however, that the Company may not postpone or
suspend its obligation under this Section 3(b) for more than 90 days in the
aggregate during any 12 month period.


 
4. Registration Expenses. All fees and expenses incurred by the Company in
connection with the Company's performance of or compliance with its obligations
hereunder, including without limitation (i) all registration and filing fees
(including any expenses incident to filing with NASDAQ and each other securities
exchange, national quotation system, market or over-the-counter bulletin board
on which the Common Stock issued by the Company is then listed or quoted), (ii)
blue sky fees and expenses, (iii) all printing expenses, and (iv) all fees and
disbursements of counsel and accountants for the Company (including the expenses
of any audit incident to or required by any such registration), and any other
advisors to the Company in connection with the transactions contemplated hereby,
will be paid by the Company. The Holders shall bear their own expenses for all
of their attorneys’ fees and expenses, underwriting discounts, selling
commissions and stock transfer taxes incurred in connection with the sale of the
Registrable Securities.
 
5. Indemnification


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, costs of
preparation and reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions are based upon information
regarding such Holder furnished to the Company by such Holder for use therein or
to the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed or
approved in writing by such Holder for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.


5

--------------------------------------------------------------------------------


(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally, based on each Holder’s respective
percentage of Registrable Securities, indemnify and hold harmless the Company,
the directors, officers, agents, representatives and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in the Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or based upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent that
such untrue statement or omission is contained in or omitted from any
information so furnished by such Holder to the Company for inclusion therein or
to the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed or
approved in writing by such Holder for use in the Registration Statement, such
Prospectus or such form of Prospectus Supplement or in any amendment or
supplement thereto.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except to
the extent that such failure shall have materially adversely prejudiced the
Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.


6

--------------------------------------------------------------------------------


(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying, Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6. Miscellaneous.


(a) Remedies. In the event of a breach by the Company, on the one hand, or by a
Holder, on the other hand, of any of their respective obligations under this
Agreement, each Holder or the Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.


7

--------------------------------------------------------------------------------


(b) Governing Law. This Agreement shall be subject to the exclusive jurisdiction
of the courts of New York County, New York. The parties to this Agreement agree
that any breach of any term or condition of this Agreement shall be deemed to be
a breach occurring in the State of New York by virtue of a failure to perform an
act required to be performed in the State of New York and irrevocably and
expressly agree to submit to the jurisdiction of the courts of the State of New
York for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in New York County, New York, and further
irrevocably waive any claim that any suit, action or proceeding brought in New
York County, New York has been brought in an inconvenient forum.


(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each of the
Holders. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.


(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., Eastern time, on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice later than 5:00 p.m., Eastern time, on any date and earlier
than 11:59 p.m., Eastern time, on such date, (iii) the Business Day following
the date of mailing, if sent by nationally recognized overnight courier service
or (iv) actual receipt by the party to whom such notice is required to be given.
The addresses for such communications shall be with respect to each Holder at
its address set forth under its name on the signature page hereto, or with
respect to the Company, addressed to:


8

--------------------------------------------------------------------------------


Langer, Inc.
450 Commack Road
Deer Park, New York 11729
Att’n: Chief Executive Officer
Facsimile: 631-667-1203
 
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to Kane Kessler,
P.C., 1350 Avenue of the Americas, 26th Floor, New York, New York 10019, Attn:
Robert L. Lawrence, Esq., Facsimile No. 212-245-3009. Notices to any Holder
shall be sent to the addresses listed on Schedule 1 attached hereto, if
applicable. Copies of such notices shall be sent to _______________Att’n:
Richard W. Kozlowski, Esq., Facsimile No. 802-864-3629.


(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. Each Holder may assign its
rights hereunder in the manner and to the Persons as permitted under this
Agreement.


(f) Assignment of Registration Rights. The rights of any of the Specified
Holders hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assigned only as follows: Each Specified Holder may assign such rights to: (a)
his or her "immediate family members" (as defined herein), (b) any trust, the
sole beneficiaries of which are the Specified Holder’s immediate family members
or (c) the personal representative, custodian or conservator in the case of the
death, bankruptcy or adjudication of incompetency of the Specified Holder, as
the case may be (each person or entity set forth in clauses (a), (b) or (c), a
"Permitted Transferee"); provided that any such Permitted Transferee shall
execute and deliver to the Company an agreement to be subject to the terms of
this Agreement to the same extent as if the Permitted Transferee were an
original party to this Agreement. For the purposes of this paragraph, the term
"immediate family members" shall mean the spouse, father, mother, or children of
the Specified Holder.


(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(h) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


9

--------------------------------------------------------------------------------


(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(j) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


[Signature Page Follows]





10

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 

      COMPANY: LANGER, INC.  
   
   
    By:   /s/  W. Gray Hudkins    

--------------------------------------------------------------------------------

Name: W. Gray Hudkins
Title: President and CEO
            SPECIFIED HOLDERS:         /s/  Peter A. Asch    

--------------------------------------------------------------------------------

Peter A. Asch
                /s/  Richard D. Asch    

--------------------------------------------------------------------------------

Richard D. Asch                 /s/  A. Lawrence Litke    

--------------------------------------------------------------------------------

A. Lawrence Litke                 /s/  Joseph M. Candido  

--------------------------------------------------------------------------------

Joseph M. Candido    


    
11

--------------------------------------------------------------------------------


